        Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 1 of 13

                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC #:
                                                                               DATE FILED: 6/29/2020
 FRANK CIARAMELLA, LILLIAN VELAZQUEZ,
 ANNEMARIE WALKER, ANTONIO MARTIN,
 CHRISTOPHER RUSSO, MATTHEW ADINOLFI,
 JODY VIRTUOSO, YVONNE HAWKINS,                                 No. 18 Civ. 6945
 BLANCA CORREAS, and BRENDA PERRY, on
 behalf of themselves and all others similarly situated,         STIPULATED PROTECTIVE
                                                                         ORDER
                                          Plaintiffs,

                        - against -

 HOWARD ZUCKER, as Commissioner of the
 Department of Health,

                                         Defendant.


MARY KAY VYSKOCIL, U.S.D.J.

                The parties having agreed to the following terms of confidentiality, and the Court

having found that good cause exists for issuance of an appropriately-tailored confidentiality

order governing the pre-trial phase of this action, it is therefore hereby

                ORDERED that any person subject to this Order—including without limitation

the parties to this action, their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order—shall adhere to the following terms, upon pain of contempt:

I.      HIPAA Qualified Protective Order

                1.      This Protective Order shall qualify as a Health Insurance and Portability

Accountability Act (“HIPAA”) Qualified Protective Order (as defined in 45 C.F.R. §

164.512(e)(1)). Nothing in this Protective Order is intended to diminish the protections afforded

by HIPAA.
        Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 2 of 13



II.    Scope of Protective Order

               2.      Any person subject to this Order who receives from any other person any

“Discovery Material” (i.e., information of any kind provided in the course of discovery in this

action) that is designated as “Confidential” pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

               3.      The protections conferred by this Protective Order cover not only

Confidential Discovery Material, but also: (1) any information copied or extracted from

Confidential Discovery Material; (2) all copies, excerpts, summaries, or compilations of

Confidential Discovery Material; and (3) any testimony or presentations by the parties or their

counsel that contain Confidential Discovery Material. Any use of Confidential Discovery

Material at trial shall be governed by a separate agreement or order.

               4.      All documents, testimony, and information produced or made available

during discovery in this action, whether or not containing or constituting Confidential Discovery

Material, shall be used or disclosed by the party receiving the Discovery Material (the

“Receiving Party”) solely for the prosecution or defense of the claims in this action or the

prosecution or defense of any appeals in this action and shall not be used for any other purpose.

               5.      The person producing any given Discovery Material (“Producing Person”)

may designate as Confidential only such portion of such material as consists of:

                (a)    previously undisclosed business plans, formulation or development of

non-public policy discussions or programming, contract negotiations, or marketing plans,

including, but not limited to, any non-public, proprietary research or reports (whether prepared

by the Producing Person or obtained from third-parties);



                                                 2
        Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 3 of 13



               (b)     any information of a personal or intimate nature regarding any individual,

including, without limitation, any medical information regarding any individual, including, but

not limited to, medical history, medical diagnoses, surgical procedures, HIV status, or any drugs

prescribed to any individual by a medical professional; and

               (c)     any other category of information hereinafter given Confidential status by

the Court.

III.   Deposition Testimony

               6.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Person or that person’s counsel may

designate such portion as “Confidential” by stamping or otherwise clearly marking as

“Confidential” the protected portion in a manner that will not interfere with legibility or

audibility. With respect to deposition transcripts and exhibits, a Producing Person or that

person’s counsel may either: (a) indicate on the record that a question calls for Confidential

Discovery Material; or (b) send written notice to the Receiving Party and the court reporter

within fourteen (14) calendar days of service of the deposition or other transcript (or of

notification by the court reporter that the transcript is available) designating those portions of the

transcript to be so designated. Upon such designation, the transcript of the designated testimony

shall be bound in a separate volume and marked “Confidential Information Governed by

Protective Order” by the reporter. Deposition testimony shall be treated as Confidential during

this 14-day period.




                                                  3
        Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 4 of 13



IV.    Inadvertent Failure to Designate

               7.      An inadvertent failure to designate qualified information or items as

Confidential does not, standing alone, waive the Producing Person’s right to secure protection

under this Order for such material.

               8.      If at any time prior to the trial of this action, a Producing Person realizes

that some portion(s) of Discovery Material that that person previously produced without

limitation should be designated as Confidential, he may so designate by so apprising all parties in

writing, and such designated portion(s) of the Discovery Material will thereafter be treated as

Confidential under the terms of this Order. Upon receipt of such written notice, the Receiving

Party shall take reasonable steps to destroy or return all unmarked or mismarked copies of such

Discovery Materials and certify in writing to the Producing Person that it has done so. A

Receiving Party’s disclosure of Discovery Materials in a manner otherwise permitted under this

Order prior to a Producing Person’s designation of such Discovery Materials as Confidential

shall not be deemed a violation of this Order, subject to the limitation in Paragraph 4 to this

Order that Discovery Material disclosed in this litigation shall not be used or disclosed for any

purpose other than the prosecution or defense of the claims in this action or the prosecution or

defense of any appeals in this action.

V.     Access to and Use of Confidential Discovery Material

               9.      Each person who has access to Discovery Material that has been

designated as Confidential shall take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material. Confidential Discovery Material must be stored and

maintained by a Receiving Party at a location and in a secure manner that is reasonably

calculated to ensure that access is limited to the persons authorized under this Order.

                                                  4
        Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 5 of 13



               10.     The terms of this Protective Order are applicable to information produced

by a non-party in this action and designated as Confidential. Such information produced by non-

parties in connection with this Action is protected by the remedies and relief provided by this

Protective Order. Nothing in these provisions should be construed as prohibiting a non-party

from seeking additional protections.

               11.     No person subject to this Order other than the Producing Person shall

disclose any of the Discovery Material designated by the Producing Person as Confidential to

any other person whomsoever, except to:

               (a)     the parties to this action;

               (b)     counsel retained specifically for this action, including any paralegal,

clerical and other assistant employed by such counsel and assigned to this matter;

               (c)     as to any document, its author, its addressee, and any other person

indicated on the face of the document as having received a copy;

               (d)     any witness whom counsel for a party in good faith believes may be called

to testify at trial or deposition in this action, provided such person has first executed a Non-

Disclosure Agreement in the form annexed as an Exhibit hereto;

               (e)     any person retained by a party to serve as an expert witness or otherwise

provide specialized advice to counsel in connection with this action, provided such person has

first executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

               (f)     court reporters, stenographers, and videographers engaged to transcribe

depositions conducted in this action and their staff;

               (g)     professional vendors, provided they have signed the Non-Disclosure

Agreement in the form annexed as an Exhibit hereto;

                                                     5
        Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 6 of 13



               (h)     the custodian, author, or recipient of a document containing the

information, or an individual who has been designated to testify about the document or

information (including as a Fed. R. Civ. P. 30(b)(6) representative); and

               (i)     the Court and its support personnel.

               12.     Prior to any disclosure of any Confidential Discovery Material to any

person referred to in subparagraphs 11(d) or 11(e) above, such person shall be provided by

counsel with a copy of this Protective Order and shall sign a Non-Disclosure Agreement in the

form annexed as an Exhibit hereto stating that that person has read this Order and agrees to be

bound by its terms. Said counsel shall retain each signed Non-Disclosure Agreement, hold it in

escrow, and produce it to opposing counsel either prior to such person being permitted to testify

(at deposition or trial) or at the conclusion of the case, whichever comes first.

               13.     All Confidential Discovery Material filed with the Court, and all portions

of pleadings, motions or other papers filed with the Court that disclose such Confidential

Discovery Material, shall be filed under seal with the Clerk of the Court and kept under seal until

further order of the Court. The parties will use their reasonable best efforts to minimize such

sealing. In any event, any party filing a motion or any other papers with the Court under seal

shall also publicly file a redacted copy of the same, via the Court’s Electronic Case Filing

system, that redacts only the Confidential Discovery Material itself, and not text that in no

material way reveals the Confidential Discovery Material.

VI.    Challenging Confidentiality Designations

               14.     Any party who either objects to any designation of confidentiality, or who,

by contrast, requests still further limits on disclosure (such as “attorneys’ eyes only” in

extraordinary circumstances), may at any time prior to the trial of this action serve upon counsel

                                                  6
        Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 7 of 13



for the designating person a written notice stating with particularity the grounds of the objection

or request. If agreement cannot be reached promptly, counsel for all affected persons will

convene a joint telephone call with the Court to obtain a ruling.

               15.     During the pendency of any challenge to any designation of

confidentiality, all parties shall treat the challenged document or documents as Confidential.

VII.   Disclosure of Privileged or Otherwise Protected Discovery Material

               16.     If, in connection with this litigation, a party inadvertently discloses

information subject to a claim of attorney-client privilege, attorney work product protection,

deliberative-process privilege, executive privilege, or any other applicable privilege

(“Inadvertently Disclosed Information”), such disclosure shall not constitute or be deemed a

waiver or forfeiture of any claim of privilege or work product protection with respect to the

Inadvertently Disclosed Information and its subject matter. Inadvertently Disclosed Information

includes information accidentally provided to the Receiving Party, as well as information

intentionally produced that the producing party, upon review, reasonably determines is subject to

a claim of attorney-client privilege, attorney work product protection, deliberative-process

privilege, executive privilege, or any other applicable privilege.

               17.     Notwithstanding the provisions of this Order, the parties may agree upon

the disclosure of information subject to a claim of attorney-client privilege, attorney work

product protection, deliberative-process privilege, executive privilege, or any other applicable

privilege for a limited purpose without a complete waiver of privilege as to that information,

provided that the parties enter, and this Court approves, a stipulation regarding the scope of

waiver for such information prior to the disclosure.



                                                  7
        Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 8 of 13



               18.     If a disclosing party makes a claim of inadvertent disclosure, the

Receiving Party shall, within five (5) business days, return, delete, or destroy all copies of the

Inadvertently Disclosed Information, and provide a certification of counsel that all such

information has been returned, deleted, or destroyed, provided that any failure to return, delete,

or destroy any Inadvertently Disclosed Information shall not be a violation of this Order if cured

within five (5) business days of the date the Receiving Party knew, or by reasonable diligence

should have known, of the failure.

               19.     Within five (5) business days of the notification that such Inadvertently

Disclosed Information has been returned or destroyed, the disclosing party shall produce a

privilege log with respect to the Inadvertently Disclosed Information.

               20.     The Receiving Party may move the Court for an Order compelling

production of the Inadvertently Disclosed Information. The motion shall be filed under seal, and

shall not assert as a ground for entering such an Order the fact or circumstances of the

inadvertent production. The disclosing party retains the burden of establishing the privileged or

protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit

the right of any party to request an in-camera review of Inadvertently Disclosed Information.

               21.     Along with the parties’ forthcoming Rule 502(d) Order, this Order shall be

interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

Any party’s production of documents or information that reflects privileged attorney-client

communications, constitute attorney work product, were prepared in anticipation of litigation,

disclose the mental impressions, conclusions, opinions or legal theories of any attorney for the

party, or are otherwise protected from disclosure, whether inadvertent or otherwise, shall not

constitute or be deemed a waiver or forfeiture—in this or any other federal or state action or

                                                  8
        Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 9 of 13



proceeding—of any applicable privilege, immunity or other protection from disclosure, or of the

producing party’s right to assert such privilege, immunity or other protection from disclosure.

VIII. Confidential Discovery Material Subpoenaed or Ordered Produced in Other
      Litigation, Investigation, or Proceeding

               22.     Nothing in this Protective Order shall prohibit any party from using or

disclosing Confidential Discovery Material in response to a subpoena, court order, or other

compulsory process requiring production of Confidential Discovery Material or in connection

with a criminal or administrative investigation by any government or governmental body, grand

jury proceedings, or the trial or pretrial procedures and preparation of a criminal or

administrative case.

IX.    Final Disposition

               23.     This Protective Order shall survive the termination of the litigation.

Within 30 days of the final disposition of this action, all Discovery Material designated as

“Confidential,” and all copies thereof, shall be promptly returned to the Producing Person, or,

upon permission of the Producing Person, destroyed. Notwithstanding this provision, counsel

are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and

hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

reports, attorney work product, and consultant and expert work product, even if such materials

contain Confidential Discovery Material. Any such archival copies that contain or constitute

Confidential Discovery Material remain subject to this Order.

X.     Violations and Modifications of the Protective Order

               24.     This Court shall retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.
                                                  9
       Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 10 of 13



               25.     If a party has good cause to believe that a violation of this Protective

Order has occurred or is about to occur, that party may petition this Court for appropriate relief.

To the extent that any party feels the protections of this Protective Order are not adequate for

particular Confidential Discovery Material, that party may petition the Court for an appropriate

amendment to this Order.

               26.     Nothing in this Order abridges the right of any party to seek its

modification by the Court in the future. Nothing contained herein is intended or shall serve to

limit a party’s right to conduct a review of documents, ESI, or information (including metadata)

for relevance, responsiveness and/or segregation of privileged and/or protected information

before production.

XI.    Miscellaneous

               27.     All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford Confidential treatment to any Discovery Material introduced in evidence at

trial, even if such material has previously been sealed or designated as Confidential.

               28.     The Court also retains unfettered discretion over whether or not to afford

Confidential treatment to any Confidential document or information contained in any

Confidential document submitted to the Court in connection with any motion, application, or

proceeding that may result in an order and/or decision by the Court.




                                                 10
         Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 11 of 13



SO STIPULATED AND AGREED:


Dated: June 16, 2020                                       Dated: June 16, 2020
       New York, New York                                          New York, New York

WILLKIE FARR & GALLAGHER LLP                               LETITIA JAMES
By:                                                        Attorney General of the State of New York
/s/ Wesley R. Powell                                       Attorney for Defendant
Mary Eaton, Esq.
Wesley R. Powell, Esq.                                     By:
Timothy G. Fleming, Esq.
787 Seventh Avenue                                         /s/ Cara B. Chomski1
New York, New York 10019                                   Cara B. Chomski
tel: (212) 728-8000                                        Assistant Attorney General
fax: (212) 728-8111                                        28 Liberty Street, 17th Floor
e-mail: meaton@willkie.com                                 New York, New York 10005
e-mail: wpowell@willkie.com                                tel: (212) 416-8177
                                                           fax: (212) 416-6075
THE LEGAL AID SOCIETY                                      e-mail: Cara.Chomski@ag.ny.gov
Judith Goldiner, Esq.
Belkys Garcia, Esq.
199 Water Street, 3rd Floor
New York, New York 10038
tel. (212) 577-3300
e-mail: jgoldiner@legal-aid.org
e-mail: brgarcia@legal-aid.org

Attorneys for Plaintiffs




1
 Defendant’s counsel has provided written authorization for Plaintiffs’ counsel to electronically sign this proposed
order.

                                                         11
      Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 12 of 13



SO ORDERED.

Dated:    New York, New York
June ___,
     29 2020



                                   _____________________________________
                                   HON. MARY KAY VYSKOCIL, U.S.D.J.




                                     12
       Case 1:18-cv-06945-MKV Document 168 Filed 06/29/20 Page 13 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANK CIARAMELLA, LILLIAN VELAZQUEZ,
 ANNEMARIE WALKER, ANTONIO MARTIN,
 CHRISTOPHER RUSSO, MATTHEW ADINOLFI,
 JODY VIRTUOSO, YVONNE HAWKINS,                               No. 18 Civ. 6945
 BLANCA CORREAS, and BRENDA PERRY, on
 behalf of themselves and all others similarly situated,      NON-DISCLOSURE AGREEMENT

                                         Plaintiffs,

                        - against -

 HOWARD ZUCKER, as Commissioner of the
 Department of Health,

                                        Defendant.


               I, __________________________, acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

Dated: __________________                              _____________________________




                                                  13
